DETAILED ACTION
Claims 1-5, 8-17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang Gao on November 19, 2021.
The application has been amended as follows: 
1.  A head up display device comprising: 
a light source unit; 
a first light transfer member comprising a convex lens section disposed to face the light source unit in a first direction in parallel to an optical axis direction; 
a second light transfer member comprising a light transmitting portion formed to have a curved shape having an upwardly convex upper surface and a 
a display unit disposed to face the light transmitting portion of the second light transfer member in the optical axis direction, the display unit receiving light emerging from the light transmitting portion of the second light transfer member; and 
a light diffusion member disposed between the light transmitting portion of the second light transfer member and the display unit, 
wherein the light source unit comprises a plurality of light emitting elements disposed in a second direction perpendicular to the first direction; wherein the convex lens section comprises a plurality of convex lenses disposed at positions respectively corresponding to the plurality of light emitting elements in the second direction, 
wherein a center of each of the plurality of light emitting elements is spaced apart from a center of the corresponding convex lens in a third direction perpendicular to the first and second directions thereby causing light from the light source unit to be more uniformly distributed, 
wherein the light source unit, the convex lens section, the light transmitting portion, and the display unit are aligned with each other in the first direction, and
wherein the display unit has a planar shape, and the light diffusion member has a planar shape, and the display unit is disposed to be inclined with respect to the optical axis direction, and the light diffusion member is disposed to be inclined with respect to the optical axis direction such that the light diffusion member is in parallel to the display unit.

19.  A head up display device comprising: 
a light source unit; 
a first light transfer member comprising a convex lens section disposed to face the light source unit in a first direction in parallel to an optical axis direction; 
a second light transfer member comprising a light transmitting portion formed to have a curved shape having an upwardly convex upper surface and a downwardly convex lower surface, the light transmitting portion being disposed in 
a display unit disposed in the optical axis direction of the light source unit to face the light transmitting portion of the second light transfer member, the display unit receiving light emerging from the light transmitting portion of the second light transfer member; and 
a light diffusion member disposed between the light transmitting portion of the second light transfer member and the display unit,  
wherein the light source unit comprises a plurality of light emitting elements disposed in a second direction perpendicular to the first direction; 
wherein the convex lens section comprises a plurality of convex lenses disposed at positions respectively corresponding to the plurality of light emitting elements in the second direction, 
wherein a center of each of the plurality of light emitting elements is spaced apart from a center of the corresponding convex lens in a third direction perpendicular to the first and second directions thereby causing light from the light source unit to be more uniformly distributed, 
wherein the display unit has a planar shape, and the light diffusion member has a planar shape, and the display unit is disposed to be inclined with respect to the optical axis direction, and the light diffusion member is disposed to be inclined with respect to the optical axis direction such that the light diffusion member is in parallel to the display unit, and 
wherein a first angle between a first virtual line extending in a lateral direction of the display unit and a second virtual line extending in the optical axis direction is equal to a second angle between the second virtual line and a third virtual line extending in a lateral direction of the light diffusion member.  

20.  A head up display device comprising: 
a light source unit comprising a light emitting element; 
a first light transfer member disposed in a first direction in parallel to an optical axis direction of the light source unit, comprising a convex lens section corresponding to the light emitting element; 

a display unit disposed in the optical axis direction of the light source unit to face the light transmitting portion of the second light transfer member, the display unit receiving light emerging from the light transmitting portion of the second light transfer member; and 
a light diffusion member disposed between the light transmitting portion of the second light transfer member and the display unit, 
wherein the display unit has a planar shape, and the light diffusion member has a planar shape, and the display unit is disposed to be inclined with respect to the optical axis direction, and the light diffusion member is disposed to be inclined with respect to the optical axis direction such that the light diffusion member is in parallel to the display unit, and 
wherein the light source unit comprises a plurality of light emitting elements disposed in a second direction perpendicular to the first direction; 
wherein the convex lens section comprises a plurality of convex lenses disposed at positions respectively corresponding to the plurality of light emitting elements in the second direction, 
wherein a center of each of the plurality of light emitting elements is spaced apart from a center of the corresponding convex lens in a third direction perpendicular to the first and second directions thereby causing light from the light source unit to be more uniformly distributed, and 
wherein the center of the light emitting element is closer to one end of the display unit than the other end of the display unit.

Cancel 23.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 19-20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the head up display devices as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of head up display devices specifically including, as the distinguishing features in combination with the other limitations, a series of light emitting elements with respective convex lenses, where the light emitting elements and the respective convex lenses are separated in a first direction parallel to the optical axis (i.e. z direction) and are distributed in a second direction perpendicular to the first direction (i.e. x direction) and have their respective centers offset in a third direction perpendicular to the first and second direction (i.e. y direction) thereby causing light from the light emitting elements to be more uniformly distributed in the display.  
Prior art of record Nagahara in a related art teaches a light source apparatus (title) for use as a backlight (paragraph [0005]) and further teaches offsetting the source optical axis and the lens optical axis (e.g. figures 2-3 offset amount ) inter alia paragraph [00068] “optical axis to one end of the lens in the offset direction of the light source which is perpendicular to the optical axis thereof”) for the purpose of condensing the light from a plurality of sources (paragraph [0038]).  However, Nagahara offsets the elements in the second direction (i.e. x direction) and condenses the light instead of uniformly distributing the light.  
Prior art of record Harris teaches various configurations of light emitting elements a convex lenses and address the issue of more uniformly distributing the light (column 1 lines 6-10) and particularly teaches (e.g. figure 16) offsetting the light emitting element from the focal point of the convex lens (column 8 lines 9-15) since it would “would naturally tend to a fairly uniform field of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to distinguish the invention, avoid claim rejections under §112 and otherwise place the application in condition for allowance.  See co-filed interview summary.
It is noted that in submission of October, 25, 2021 when amending claim 19 applicant has used single brackets instead of double brackets (e.g. claim 19 lines 8 & 10 “[an]the optical axis direction”).  During the interview the examiner verified that double brackets were meant.  
As previously noted in interpreting the claims the terms “upwardly” and “downwardly” are not interpreted to mean a particular direction, however “upwardly” and “downwardly” are interpreted to mean directions opposite to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            November 19, 2021